56 Cal.Rptr.3d 477 (2007)
154 P.3d 1003
PEOPLE
v.
RABADUEX (Jean Michael).
No. S121159.
Supreme Court of California.
March 28, 2007.
Dismissed and remanded to Court of Appeal, Third District.
In this matter review was granted to decide whether a defendant who is not present when law enforcement officers allegedly violate the "knock-and-announce" rule in executing a valid warrant to search the defendant's residence, has a legitimate expectation of privacy under the Fourth Amendment of the federal Constitution, prerequisite to seeking suppression of the evidence obtained on that basis. Subsequently, in Hudson v. Michigan (2006) 547 U.S. ___, ___, 126 S.Ct. 2159, 2166-2168, 165 L.Ed.2d 56, the United States Supreme Court concluded that a violation of the knock-and-announce rule by law enforcement officers having a valid warrant to search the residence does not under the exclusionary rule require suppression of the evidence obtained pursuant to the warrant. In light of that ruling, it is unnecessary to resolve the threshold issue upon which we granted review. Accordingly, review is dismissed. (Cal. Rules of Court, rule 8.528(b).)
GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.